DETAILED ACTION

Applicant’s amendment submitted on May 2, 2022 in response to the Office action mailed on February 2, 2022 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found in Figures, 2, 3a, and 3b, and on page 13, lines 20-25 of the specification. 
Applicant’s remarks in response to the objection to the IDS, as set forth in the previous OA, is acknowledged. 
In view of applicant’s amendment to claim 1, the rejection of claims 1, 2, and 4 under 35 USC 102/103 over Kousaka et al. (US 20130075974 A1) is withdrawn. 
In view of applicant’s amendment, a new rejection under 35 USC 103 over Kousaka et al. (US 20130075974 A1) in view of Bries et al. (US 6641910 B1) is made. 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kousaka et al. (US 20130075974 A1) in view of Bries et al. (US 6641910 B1).

As to claim 1, Kouska discloses a sealing method to seal the gap between an opening section in an outer wall and an insertion member and a seal member (adhesive seal) used in the method (0001).  

The seal member of Kousaka includes an elastic layer2 (elastic sealing sheet), an adhesive layer 3 laminated on one side of the elastic layer, and a release sheet 4 (release sheet defining a single sheet) laminated on the surface of the adhesive layer) (Figure 3 and 0055).  The release sheet disclosed by Kousaka is interpreted to cover the entire surface area of the adhesive layer (at least 90% of a surface area of the adhesive layer) (Figure 3).  Alternatively, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention cover the entire surface area of the adhesive layer with the release sheet of Kousaka, motivated by the desire to protect the adhesive layer from unwanted contamination and to securely store the seal member of Kousaka until it is ready for use. 

As to claim 1, Kousaka discloses a through hole 9 is formed in the sealing member in the center to allow a duct to be inserted (0053).  This disclosure of Kousaka is interpreted to suggest a though hole is extending through the thickness of the elastic sealing sheet and the adhesive layer. Further, a person having ordinary skill in the art would recognize that the through hole of Kousaka would intrinsically have a perimeter.  
The release sheet of Kousaka includes a cut 16 (line of separation), wherein the cut 16 extends outwardly from a perimeter of the through hole 9 to an outer edge of the release sheet 4 (Figure 1, Figure 2, and 0082). 

As to claim 1, Kousaka is silent as to disclosing a second line of separation extending outwardly from a perimeter of the through hole to an outer edge of the release sheet so as to arrive at claim limitation “two or more lines of separation, each extending outwardly from a perimeter of the through hole to an outer edge of the release sheet.”

Bries discloses a stretch releasing adhesive tape article (adhesive seal) comprising an elongate length of stretch releasing adhesive tape and a segmented line arranged on the adhesive (abstract). Brief further discloses that the segmented liner is a single liner including at least one frangible connection (line of separation) dividing the linger into the segments that can be readily separated.  According to Bries, the frangible connection can be formed by providing a line of weakness in the liner by, for example, scoring, notching, or creasing the liner, thereby allowing a user to easily tear the liner along the line of weakness (column 2, line 55 to column 3, line 3).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide additional line of separation in the   release sheet of Kousaka in the manner as claimed, motivated by the desire to provide more than one line of separation (e.g. two) so that a user can easily tear and remove the release sheet. It is further submitted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).  

As to claim 1, Kousaka as modified by Bries do not explicitly disclose the property of tensile elongation of the release sheet is 50% to 1,000%.  However, it is submitted that this property would intrinsically be present in the release sheet of Kousaka as modified by Bries because Kousaka as modified by Bries render obvious claimed release sheet. Specifically, it is submitted that the claimed release sheet comprises polyolefins (claim 2).  Kousaka discloses that the specific examples of the film forming the release sheet include olefin-based films such as polyethylene or polypropylene (0070).   Moreover, Kousaka as modified by Bries as set forth previously suggests at least two lines of separation as claimed.  Given that Kousaka as modified by Bries render obvious claimed release sheet, it would be reasonable to presume that the release sheet of Kousaka as modified by Bries would intrinsically have the claimed tensile elongation.  MPEP 2112.01 (I). 

As to claim 2, Kousaka teaches that the specific examples of the film forming the release sheet include olefin-based films such as polyethylene or polypropylene (0070). 

As to claim 4, Kousaka does not explicitly disclose claimed feature of rest cross dimension and stretched cross dimension along an axis, wherein the stretched cross dimension is up to 1,000% greater than the rest cross dimension.  However, as set forth previously, given that Kousaka as modified by Bries render obvious claimed adhesive seal.  As such, it would be reasonable to presume that the adhesive seal of Kousaka as modified by Bries would intrinsically the aforementioned claimed feature. MPEP 2112.01 (I). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kousaka et al. (US 20130075974 A1) in view of Bries et al. (US 6641910 B1) as applied to claim 1 above, and further in view of Ishikawa et al. (US 20060240208 A1).

Kousaka is silent as to disclosing claim 3.

Ishikawa discloses a waterproof and airtight double-sided pressure-sensitive adhesive (PSA) tape (adhesive seal) (0001).  The PSA tape of Ishikawa comprises an elongating release liner (0035).  Ishikawa further discloses in the elongating release liner, as the elongating film type release liner, thermoplastic resin made films having release properties against PSA and elongation properties can be suitably used.  Further, as thermoplastic resin, Ishikawa discloses e.g. polyolefin-based resins including LDPE (0038). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the thermoplastic resins disclosed by Ishikawa, including LDPE and to form the release sheet of Kousaka, since Kousaka desires olefin-based films in the formation of the release sheet (0070) and selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness. MPEP 2144.07. 

Response to Arguments

Applicant's arguments filed on May 2, 2022 have been fully considered.  Given that the examiner has introduced new grounds of rejection in the current OA, applicant’s arguments are addressed to the extent applicable to the current rejections of record. 

Applicant’s argument that Kousaka does not teach or suggest that the release sheet comprises only one line of separation (page 7 of the amendment) is acknowledged.  The examiner submits that in the current OA, the alternate embodiment of claim 1 representing the line of separation is examined 1 (i.e. the release sheet comprises two or more lines of separation each extending outwardly from a perimeter of the through hole to an outer edge of the release sheet).   

Applicant points to paragraph 0082 of Kousaka and argues that there is no evidence that a person skilled in the art would modify Kousaka to have two or more lines of separation as claimed.  Page 7 of the amendment. 

The examiner respectfully disagrees.  It is submitted that there is nothing within the scope of Kousaka’s disclosure that excludes having additional line of separation in the release sheet.  Further, Bries as set forth in the current OA is cited to show it is generally understood in the art to provide more than one line of separation in a release sheet for purpose of removal of the release sheet.  It is further submitted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).  As such, applicant’s argument is not found persuasive. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 22, 2022